DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/19 & 04/01/20 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Astier et al (US 2016/0146717) in view of Henry et al (US 2010/0215543).
Regarding claims 1, 9, and 11; Astier et al discloses a fluidic sorting device (1100 @ figure 11) comprising: 
pillars (314 @ figure 11) in a nanopillar array (320 @ figure 11), wherein the pillars (314 @ figure 1) in the nanopillar array (320 @ figure 11) are designed with a spacing to sort particles of different sizes (paragraph [0091]: e.g., The chip 1100 has an inlet 1105 to receive fluid containing the different sized particles (i.e., biological entities) to be sorted. ), and wherein the pillars (314 @ figure 11) have an aspect ratio (paragraph 0063]: e.g., High aspect ratio pillars permit larger fluidic throughput and can reduce clogging issues associated with micro/nanofluidic features); 
at least one or more inlets (105 @ figure 11) configured to receive a fluid and the particles to be sorted through the nanopillar array (320 @ figure 11 and paragraph [0091]: e.g., The inlet 1105 may be an opening or hole in the walls around the nanopillar array 320 or may span the width of the nanopillar array 320 through which fluid (e.g. water, electrolyte solutions, organic solvents, etc.) and particles (e.g., biological entities) can flow); and 
at least two or more outlets (940, 945 @ figure 11) configured to output the particles having been sorted (paragraph [0091]: e.g., The outlets 940 and 945 may be openings through which the sorted particles can flow and be collected in bins after sorting). See figures 1-12
Astier et al discloses all of feature of claimed invention except for the pillars have the aspect ratio greater than 5 or 10. However, Henry et al teaches that it is known in the art to provide the pillars (310 @ figure 3) have the aspect ratio greater than 5 (paragraphs [0044] and [0053]: e.g., the applicants fabricated pillars (310) with aspect ratios greater than 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine fluidic sorting device of Astier et al with the pillars have the aspect ratio greater than 5 or 10 as taught by Henry et al for the purpose of improving control over etch depth for creating nanopillars.
Regarding claims 2 and 12; Astier et al discloses all of feature of claimed invention except for the pillars have the aspect ratio up to 100.  However, Henry et al teaches that it is known in the art to provide the pillars (310 @ figure 3) have the aspect ratio up to 100 (claim 5 e.g., the high aspect ratio pillars are nanopillars with diameters ranging from 30 to 50 nm with aspect ratios greater than 25). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine fluidic sorting device of Astier et al with limitation above as taught by Henry et al for the purpose of improving control over etch depth for creating nanopillars.
Regarding claims 3 and 13; Astier et al discloses all of feature of claimed invention except for the pillars have the aspect ratio up to 200.  However, Henry et al teaches that it is known in the art to provide the pillars have the aspect ratio up to 200 (claim 5 e.g., the high aspect ratio pillars are nanopillars with diameters ranging from 30 to 50 nm with aspect ratios greater than 25). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine fluidic sorting device of Astier et al with limitation above as taught by Henry et al for the purpose of improving control over etch depth for creating nanopillars.
Regarding claims 4 and 14; Astier et al discloses the mesh is a metal (figure 7B and paragraphs [0076] and [0078]: e.g., monolayers can be formed on metal layers (M) pre-deposited onto the array of pillars. For example, one or more metal layers (M) can be deposited on the pillars (e.g., after the oxidization process that creates the uniform gap size), such that the pillars now have a metal surface (M) over the substrate).  
Regarding claim 6, 8, 16, and 18; Astier et al discloses all of feature of claimed invention except for the metal of the mesh includes Au or Pt. However, Henry et al teaches that it is known in the art to provide the metal of the mesh includes Au or Pt (figure 3H and paragraphs [0089]-[0090]: e.g., various low impedance metals such as Au and Pt were used as metal sources). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine fluidic sorting device of Astier et al with limitation above as taught by Henry et al for the purpose of improving control over etch depth for creating nanopillars.
Regarding claims 7 and 17; Astier et al discloses the metal of the mesh includes Ag (paragraph [0076]: e.g., the ligand can be chemically grafted to the surface of the pillars, such as through thiols, amines, and/or phosphines on pillars coated with a thin layer (e.g., 10 nm) of gold or silver as illustrated in FIG. 7B).  
Regarding claims 10 and 19; Astier et al discloses all of feature of claimed invention except for the pillars have an aspect ratio of about 10 to 100. However, Henry et al teaches that it is known in the art to provide the pillars (310 @ figure 3) have an aspect ratio of about 10 to 100 (claim 5 e.g., the high aspect ratio pillars are nanopillars with diameters ranging from 30 to 50 nm with aspect ratios greater than 25). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine fluidic sorting device of Astier et al with limitation above as taught by Henry et al for the purpose of improving control over etch depth for creating nanopillars.
Regarding claim 20; Astier et al discloses the pillars (134 @ figure 11) are spaced from one another to thereby form the nanopillar array (320 @ figure 11).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Astier et al in view of Henry et al as applied to claims 4 and 14 above, and further in view of Hu et al (US 2017/0120246).
Regarding claims 5 and 15; Astier et al in view of Henry et al combination discloses all of feature of claimed invention except for the metal of the mesh is a selection of noble metals. However, Hu et al teaches that it is known in the art to provide the metal of the mesh (202 @ figure 2) is a selection of noble metals (paragraph [0033]: e.g., The metal of the metal layer 202 may be a noble metal such as palladium, platinum, and/or gold with an appropriate adhesion layer such as titanium or chromium, as required.). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine fluidic sorting device of Astier et al with limitation above as taught by Hu et al for the purpose of reliable sensing and manipulation of biological material in microfluidics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Busnaina et al (US 2015/0322589) discloses the resulting nanostructures have electrical and optical properties that render them highly useful in nanoscale electronics, optics, and biosensors.
2) Mujeeb-U-Rahman et al (US 2014/0167257) discloses the methods including the steps: designing the pillars; selecting a material for the formation of the pillars; patterning the material; transferring the pattern to form the pillars; insulating the pillars and providing a metal layer for increased conductivity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 23, 2022

							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886